Title: To John Adams from Arthur Lee, 18 March 1779
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      Paris. Hôtel d’Espagne Rue Guenegaud. March. 18th. 1779
     
     Yesterday’s advices from England inform us, that Gen. Lincoln was collecting an Army in S. Carolina to meet the Invaders, and that Prévot was to be re-inforcd from N. York; so that it looks as if the War woud be transferd to the Southward.
     The English loan rises rapidly in its value, as appears by the Omnium, which in a few days mounted from 4 PCt. to 6½. Besides this our Enemies will certainly by supplyd for the next Year’s expenditure by the renewal of the Charter of the East India Company.
     You will judge therefore that We have yet a Hard battle to fight—that the Tories, aided by the plunderers of the public, and those whose unprincipled ambition and vanity will be Seduc’d by the hopes of Titles and Emoluments from England; will renew their efforts, and with more force than ever.
     The Whigs and real friends to the Liberties and Independency of Our Country, are therefore in my Judgment, more than ever called upon to unite, their Communications, their Counsels, and their efforts—to act with prudence, vigilance, firmness, Unanimity, and circumspection; and to take care in this most dangerous and trying Season—ne quid detrimenti Respublica capiat.
     I did not expect you woud have quitted Paris before I returnd from Nantes. It woud have given me much pleasure to have conversd with you fully upon a plan of operations which, if not well weighd, and steadily pursued, I shall be under infinite apprehensions for the public.
     My Brother who is here, and Mr. Izard desire to be rememberd to you. Make my Compliments to my friend Master Jack, and believe me to be, Dear Sir, with great Esteem your Mo obedient Hble Sert.
     
      Arthur Lee
     
     
      P.S. Please to direct your Answer to Mr. Ford instead of me, because all my Letters have been opend at the Post. Put a Stroke over the d as above to distinguish it. Will you send me a Cypher, or shall I make one for the greater Security in writing?
     
    